Election/Restriction Requirement
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-8, 12, 15-16, 18-19, and 21 are pending and presently subject to an election requirement. 

Examiner Comment
	Examiner advises Applicant that upon full examination, some claims will be objected for use of the acronyms such as CKD, UACR, eGFR, T2DM, ESRD, and ARB.  All acronyms should be completely spelled out at least once in the claim set to minimize confusion and clarify claim scope.  Applicant is invited to address this issue in the response to the instant requirement to facilitate compact prosecution. 
	Although Examination has not begun, Examiner notes that phrases at claims 2, 4-6, and 19 may necessitate rejections under 35 USC § 112(b) upon full examination.  At claims 2, 4, and 19, phrases such as “not entirely dependent” or “attenuation in progression” appear ill-defined, variable, and lack quantitative definitions.  At claims 5-6, causation is typically subject to conjecture and speculation based upon available data, but ultimately not known definitively; accordingly in the absence of definitive guidance identifying causation rather than statistical correlation, claims 5-6 may raise issues under 35 USC § 112(b). 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Instant claims 1-9, 12, 15-16, 18-19, and 21 read upon an encompass thousands of species of methods.  For initial examination, Applicant is required to elect a single, fully disclosed species for initial examination (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).
Specifically, Applicant should elect a single, fully disclosed species of the instant invention that reads upon at least one independent, pending claim.  Herein, “fully disclosed” (i) the patient population at Table 2 on page 15 identified as “DU 1.5 mg”, (ii) the patient population at Table 2 on page 15 identified as “DU 0.75 mg”, (iii) the patient population at Table 4 on page 16 identified as “DU 1.5 mg” and “UACR> 300”, or (iv) another fully disclosed method set forth in the originally filed disclosure. 
Once Applicant has elected a species, Applicant should further identify all pertinent and claimed aspects applicable to the single, elected species of method.  Specifically, Applicant should identify if the elected species has a patient population reading upon claim 3 or not, causation if known (see, e.g., claims 5-6), etc.  All identified information should be supported by the originally filed disclosure and the description of the elected example.  Applicant should not provide guesses, conjecture, etc., but instead identify associated information provided in the original disclosure.  All steps, elements, compounds, etc. not expressly supported on record for the originally elected species may be presumed absent for initial examination (i.e., if an ACE inhibitor was not utilized in the elected species, claim 21 may be withdrawn per MPEP § 803.02 for initial examination). 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
All claims are generic to some extent.  Claims 1 and 3 presumably are the broadest claims of record.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups of methods recited at the instant claims lack unity of invention because even though the inventions of these groups require the technical feature of identification of a patient having either “eGFR between 15-59 mL/min/1.73 m2” or a “UACR greater than 30 mg/g and eGFR between 60-89 mL/min/1.73 m2” coupled with the administration of “dulaglutide once a week for at least 6 months”, this technical feature is not a special technical feature as it does not make a contribution over the prior art.  As an initial matter, the Examiner has reviewed the analysis provided in PCT/US2018/034278 and agrees with the determinations and interpretations set forth in the Written Opinion of the ISA.  More specifically, Examiner notes that the prior art of Tuttle et al. (Effects of once-weekly dulaglutide on kidney function in patients with type 2 diabetes in phase II and III clinical trials, Diabetes Obes Metab, vol. 19(3):436-441 and 10 pages of Supplemental (published online Oct. 21, 2016); hereafter “Tuttle”) explicitly teaches and discloses methods involving the administration of 0.75 mg or 1.5 mg/weekly of dulaglutide to patients for a duration of at least 26 weeks (see, e.g., Tuttle at 437 at col I at § 2, Table 1 on 438, Fig. 1 on 439), wherein Tuttle discloses clinical trials involving patients having diabetes, an eGFR (CKD-EPI) <60 ml/min/1.73 m2 and a UACR > 300 mg/g (see, e.g., Tuttle at 437 at col I see also id. at 440 at col I at 1st to 2nd full ¶¶).  In addition, Davies et al. (The treatment of type 2 diabetes in the presence of renal impairment: what we should know about newer therapies, Clinical Pharmacology: Advances and Applications vol. 8:61-81 (June 23, 2016); hereafter “Davies”) identifies that stages 3a and 3b of CKD is identified by having an eGFR of between 30-59 mL/min/1.73 m2 (see, e.g., Davies at Table 2 on 62) and additionally notes that the effect of 0.75-1.5 mg subcutaneous injections, once weekly, were being evaluated in CKD patients having stage 3a and stage 3b CKD circa 2016 (see, e.g., Davies at Table 4 on 65, 71 at col II at § Dulaglutide; see also id. at Table 8 referencing clinical trial NCT01621178).  Accordingly, the identification of such patients and the subsequent administration of dulaglutide, once weekly, for at least 26 weeks, is not a point of novelty or a special technical feature. Therefore, under PCT Rule 13.2, these groups lack the same or corresponding special technical features for the following reasons:
A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Claims 1-8, 12, 15-16, 18-19, and 21 are pending and presently subject to an election requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654